Reese, P. J.,
The Trexler Orphans’ Home, residuary legatee in the will of Ella F. Brenne•man, deceased, filed a petition for a citation to compel the executors to file an account. In pursuance of the citation the executors filed a first and partial account on October 25, 1933, to which exceptions were filed by the residuary legatee. An auditor was appointed to pass on the exceptions, and he later filed his report, to which ex*713ceptions were taken by the residuary legatee. Before these exceptions could be passed upon by the court, the residuary legatee petitioned the court to reopen the audit to permit the introduction of a certain letter in evidence. This the court allowed. The residuary legatee petitioned the court to allow the auditor to hear the testimony of one of its own attorneys. This the court allowed. Thereafter and before the auditor held a further hearing the residuary legatee filed the petition now before us asking for a citation to require the executors to file a final account. If this were done, exceptions to a final account could only raise exactly the same questions which have already been raised by the exceptions to the partial account and to the auditor’s report, for as stated in the present petition the estate has been fully administered, except the sale of two houses, and the real controversy concerns the fees and commissions of the executors and their attorneys.
We fail to see what could be accomplished by requiring another account at this time. The exceptant is fully protected by the exceptions already taken, and the matters of which it now complains have all been made the subject of exceptions and can be fully passed on by the court in passing on the exceptions already taken or which may be taken to the auditor’s report. We agree with the court in Long’s Estate, 25 Lack. Jur. 217, that where a partial account has been filed which has not been audited and adjudicated the court will not order a final account to be filed until action is taken on the partial account.

Order

And now, October 16, 1935, the petition for a citation to require a final account is dismissed, and the auditor is directed to proceed in accordance with the orders of court heretofore made.
From Francis B. Sellers, Carlisle.